FILED VIA EDGAR November 5, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Williamsburg Investment Trust (the “Registrant”) File Nos. 811-05685; 33-25301 Response to Staff’s Comments on Post-Effective Amendment No. 50 Ladies and Gentlemen: Mr. Vincent DiStefano of the Commission’s staff recently contacted us to provide comments on Post-Effective Amendment No. 50 to the Registrant’s registration statement on Form N-1A.The following are the comments provided and the Registrant’s response to each: 1.Delete the reference to “The Davenport Funds” from the front cover page of the Prospectus, as that is neither the name of the Registrant nor the Funds that are the subject of the Prospectus. RESPONSE: We will delete the reference to “The Davenport Funds” from the front cover page of the Prospectus, as requested. 2.The discussion of principal investment strategies in the Risk/Return Summary for each Fund states that the Funds “may” invest a portion of their assets in other equity securities, including straight preferred stocks, convertible preferred stocks and convertible bonds.This discussion further states that the Funds “may” invest in warrants.Are these principal strategies of the Funds?If not, move the discussion of these strategies and their attendant risks outside of the Risk/Return Summary. RESPONSE:Investments in equity securities, other than common stocks, and investments in warrants are not principal strategies of the Funds.The discussion of these securities and their attendant risks will be moved from the Risk/Return Summary to the Additional Investment Information section of the Prospectus. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Phone: www.ultimusfundsolutions.com
